            Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK
 SOLICITY MANLEY,                                )
                                                 )   CIVIL COMPLAINT
        Plaintiff,                               )
                                                 )
 v.                                              )
                                                 )   Case No. 1:20-cv-551
 DIVERSIFIED RECOVERY BUREAU,                    )   Related Case No. 1:19-cv-1395
 LLC,                                            )
                 .                               )
                                                     JURY DEMAND
      Defendant.                                 )
                                         COMPLAINT

       Now comes SOLICITY MANLEY (“Plaintiff”), complaining as to DIVERSIFIED

RECOVERY BUREAU, LLC (“Defendant”), as follows:

                                         JURISDICTION

       1.        Subject matter jurisdiction is conferred upon this Court by

28 U.S.C. § 1331, as the action arises under the laws of the United States.

       2.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) as Defendant resides in

this District.

                                            PARTIES

       3.        Plaintiff is a natural person residing in the State of New Jersey.

       4.        Defendant is a third-party debt collector located in the State of New York.

                                         BACKGROUND

       5.        Plaintiff incurred a debt through “Purchasing Power, LLC,” a program

that allows individuals to make purchases (often of electronics) and pay them off over

time. Plaintiff’s debt was for the purchase of a cell phone for personal use.


                                               [1]
             Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 2 of 7




       6.       After the Purchasing Power account went into default, Defendant began

to collect upon it as stated more fully below.

       7.       In about July 2019, Defendant, through a female agent, began repeatedly

calling Plaintiff’s work number to seek payment on the debt.

       8.       Plaintiff works at a middle school in New Jersey. Receiving telephone

calls from debt collectors during the workday is disruptive to Plaintiff’s work.

       9.       There is only one main telephone number at the school where Plaintiff

works.

       10.      Receiving calls at this number from debt collectors is disruptive to

Plaintiff’s job, and Defendant either knew or should have known this.

       11.      In fact, Plaintiff informed Defendant over the phone during early July

2019 that Plaintiff was not permitted to receive calls at work.

       12.      During early July 2019, Plaintiff demanded that Defendant stop calling

Plaintiff on the school’s line.

       13.      Plaintiff even provided Defendant with her personal cell phone number so

that Defendant would stop calling the school line. Plaintiff asked to speak to a

manager, and Plaintiff ensured that this manager had Plaintiff’s cell phone.

       14.      Nevertheless, Defendant continued to call the school and asking for

Plaintiff, disrupting Plaintiff’s work.

       15.      Further, Defendant threatened Plaintiff over the phone with

garnishments, and claimed that Defendant would take Plaintiff to court.



                                             [2]
             Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 3 of 7




       16.      This was, on reference and belief, false. On reference, Defendant does not

sue consumers in New Jersey (the only state where, pursuant to 15 U.S.C. 1692i, Plaintiff

could have been sued on the debt).

       17.      Defendant falsely threatened to bring a lawsuit against Plaintiff, and

Defendant, on information and reference, had no intention of ever bringing such a

lawsuit.

       18.      Further, on reference, Defendant does not have any judgment against

Plaintiff or any other ability to garnish Plaintiff’s wages.

       19.      Defendant instead used these false threats to coerce Plaintiff into agreeing

to a payment plan.

       20.      Defendant proceeded over the phone to orally set up a payment plan for

Plaintiff to pay a $36 installments every two weeks. The first such payment was made

around July 17, 2019.

       21.      Plaintiff would not have made these payments but for Defendant’s

harassment and false threats.

       22.      On information and belief, Plaintiff did not sign anything authorizing

Defendant’s debits from her account, and Defendant did not provide a copy of any

written authorization to Plaintiff.

       23.      On or about August 26, 2019, Defendant called Plaintiff’s work yet again

and demanded to know why a particular payment of $36 had not been processed

successfully.



                                             [3]
             Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 4 of 7




       24.      Plaintiff then confronted Defendant about the fact that Defendant was

once again calling Plaintiff’s work.

       25.      Defendant’s agent claimed that Plaintiff’s cell phone number was

disconnected, so Defendant had resorted to calling Plaintiff at work.

       26.      On information and belief, this was a lie. Plaintiff’s cell phone number

was connected, and Defendant’s agent lied to Plaintiff in an attempt to justify

continuing to call Plaintiff at work.

       27.      Plaintiff has suffered embarrassment, disruption to her work, and a

monetary loss associated with payments that she would not have made to Defendant

but for Defendant’s disruptive behaviors.

                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       28.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       29.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA

because she took out a payday loan to cover everyday living expenses.

       30.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purposes of its business is the collection of debts, and because it

uses the instrumentalities of interstate commerce to do so.

       31.      In the alternative, Defendant is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       32.      Defendant’s actions, as stated above, violate the following provisions of

the FDCPA:

                                             [4]
            Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 5 of 7




      A. § 1692c(a)(1) because Defendant contacted Plaintiff at an unusual time and

            place which should have been known to be inconvenient to Plaintiff, namely

            Defendant contacting Plaintiff’s workplace;

      B. § 1692c(a)(3) because Defendant contacted Plaintiff at her placing of

            employment, while knowing or having reason to know that a school would

            prohibit an employee from receiving debt collection calls at work;

      C. § 1692e generally, and § 1692e(10) specifically, because Defendant’s agent lied

            about Plaintiff’s personal cell phone being disconnected to attempt to justify

            calling her at work; and

      D. § 1692e(5) because Defendant threatened to take actions that cannot legally be

            taken or that were not intended to be taken, namely representing that

            Defendant would sue Plaintiff and garnish Plaintiff’s wages if Plaintiff did

            not pay the purported debt.

                  VIOLATIONS OF THE ELECTRONIC FUND TRANSFERS ACT

      33.      Plaintiff realleges the paragraphs above as though fully set forth herein.

      34.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1693a(6) of the EFTA.

      35.      Defendant is a “person” as defined by 12 C.F.R. § 1005.2(j).

      36.      The attempted fund transfer from Plaintiff’s account initiated pursuant to

the verbal payment plan constituted a “preauthorized electronic fund transfer” under

15 U.S.C. § 1693a(10) because the payments under such Payment Plan were authorized

in advance to occur at seven-day intervals.



                                            [5]
             Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 6 of 7




       37.      The EFTA, pursuant to 15 U.S.C. § 1693e(a), provides that “[a]

preauthorized electronic fund transfer from a consumer’s account may be authorized by

the consumer only in writing, and a copy of such authorization shall be provided to the

consumer when made.”

       38.      Defendant violated 15 U.S.C. § 1693e(a) when it initiated a preauthorized

electronic fund transfer from Plaintiff’s account without having first obtained written

authorization for such transfer from Plaintiff.

       39.      Defendant violated 15 U.S.C. § 1693e(a) when it initiated a preauthorized

electronic fund transfer from Plaintiff’s account without having first provided Plaintiff

with a copy of a written authorization for such transfer provided to Defendant by

Plaintiff.

                     NEW JERSEY COMMON LAW INVASION OF PRIVACY

       40.      The common law of New Jersey permits a cause of action for invasion of

privacy where one unreasonably intrudes, physically or otherwise, upon the solitude or

seclusion of another if the intrusion would be highly offensive to a reasonable person.

       41.      Defendant intruded upon Plaintiff’s solitude in New Jersey by repeatedly

calling Plaintiff’s place of employment in New Jersey, which would be highly offensive

to a reasonable person.

       42.      Plaintiff suffered actual harm in New Jersey in the form of emotional

distress, anxiety, and frustration as a result of Defendant’s conduct.




                                            [6]
           Case 1:20-cv-00551-JLS Document 1 Filed 05/08/20 Page 7 of 7




WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.      Awarding Plaintiff statutory damages in connection with the counts set

      forth above pursuant to 15 U.S.C. § 1692k(a) and 15 U.S.C. § 1693m;

      b.      Awarding Plaintiff actual damages;

      c.      Awarding Plaintiff reasonable attorney fees;

      d.      Awarding Plaintiff the costs of this action;

      e.      Awarding Plaintiff punitive damages to the extent permitted by New

      Jersey common law;

      f.      Awarding any other relief as this Honorable Court deems just and

      appropriate.

A TRIAL BY JURY IS DEMANDED.



Dated: December 26, 2019

Signed again: May 8, 2020                    By: s/ Jonathan Hilton

                                             Jonathan Hilton (0095742)
                                             HILTON PARKER LLC
                                             10400 Blacklick-Eastern Rd NW, Suite 110
                                             Pickerington, OH 43147
                                             Tel: (614) 992-2277
                                             Fax: (614) 427-5557
                                             jhilton@hiltonparker.com
                                             Attorney for Plaintiff




                                           [7]
